Attachment to Notice of Allowability - Examiner’s Comment
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to the after final amendment filed February 4, 2021.  The after final amendment has been entered, and claims 50-51 have been allowed.  It is noted that applicant’s amendments to claims 50-51 are equivalent to those discussed in the interview of February 2, 2021 (see Interview Summary mailed February 8, 2021), and place claims 50-51 in condition for allowance by clearly limiting the claims to methods requiring measuring at least 50% of the genes recited at b) of each claim.
In accordance with 37 CFR 1.126, claims 50-51 will be renumbered as claims 1-2 in the issued patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744.  The examiner can normally be reached on Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634